Citation Nr: 1021285	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-35 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of overpayment in the amount of 
$1,426.00 of VA dependency benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1974 to 
February 1976 and from December 1980 to October 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 decision by the Committee on 
Waivers and Compromises (Committee) at a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for waiver of recovery of an overpayment of 
$1,426.00 in VA dependency benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

New evidence was received in November 2006 pertaining to the 
claim for waiver of overpayment in the amount of $1,426.00 
for VA dependency benefits.  The Veteran had submitted a 
Certificate of Credits from his child's secondary school that 
included proof of completion of courses from August 2003 to 
September 2004.  No waiver of RO consideration was submitted 
for the new evidence.  The Board therefore refers this matter 
to the RO for consideration of the newly submitted evidence.  
Specifically, the RO should consider whether the new evidence 
was timely filed, and if so, whether the evidence warrants an 
allowance of the Veteran's claim.  38 C.F.R. § 20.1304(c) 
(2009).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal, to 
include whether the Certificate of Credits 
that was submitted in November 2006 was 
timely filed, and if so, whether that 
evidence warrants an allowance of the 
claim.  If any decision remains adverse to 
the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board. 
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


